 Case 1:18-cv-00352-PLM-PJG ECF No. 53 filed 09/09/20 PageID.420 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


 KUSHAWN S. MILES,

        Plaintiff,
                                                      Case No. 1:18-cv-352
 v.
                                                      HONORABLE PAUL L. MALONEY
 MICHIGAN DEPARTMENT OF
 CORRECTIONS, et al.,

        Defendants.
 ____________________________/


               ORDER ADOPTING REPORT AND RECOMMENDATION

       This is a prisoner civil rights action filed pursuant to 42 U.S.C. § 1983. Plaintiff filed a

motion for emergency restraining order and preliminary injunction. The matter was referred to the

Magistrate Judge, who issued a Report and Recommendation on August 11, 2020, recommending

that this Court deny the motion. The Report and Recommendation was duly served on the parties.

No objections have been filed. See 28 U.S.C. § 636(b)(1). Therefore,

       IT IS HEREBY ORDERED that the Report and Recommendation (ECF No. 51) is

APPROVED and ADOPTED as the Opinion of the Court.

       IT IS FURTHER ORDERED that the motion for emergency restraining order and

preliminary injunction (ECF No. 48) is DENIED.



Dated: September 9, 2020                                     /s/ Paul L. Maloney
                                                            Paul L. Maloney
                                                            United States District Judge
